Order filed December 15, 2011.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00105-CR
                                   ____________

                        SOLOMON KOFI EQUAM, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 184th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1210061


                                      ORDER

      The reporter's record in this case was due November 28, 2011 See Tex. R. App. P.
35.2. Cynthia Lee has not filed her portion of the reporter's record: volumes 1 through 5
and 9 through 11. Cynthia Lee has not filed an extension of time to file the reporter's
record. We therefore issue the following order.

      We order Cynthia Lee to file volumes 1 through 5 and volumes 9 through 11 of the
record in this appeal on or before January 17, 2012.


                                     PER CURIAM